Citation Nr: 0600291	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to a rating in excess of 40 percent for the 
service-connected residuals of gastrectomy for duodenal ulcer 
with hiatal hernia and reflux.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1950 to May 1953.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the RO.  

The veteran testified at a hearing at the RO before a 
Decision Review Officer in October 2003.  

In June 2005, the RO granted service connection and assigned 
a separate 30 percent rating for Barrett's esophagus, 
effective on October 9, 2002.  

Pursuant to a December 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).  



FINDINGS OF FACT

The service-connected gastrointestinal disability is not 
shown to have been productive of more than moderate post 
gastrectomy syndrome or considerable impairment of health due 
to a hiatal hernia with reflux; neither weight loss with 
malnutrition and anemia nor material weight loss and 
hematemesis or melena with moderate anemia to support 
elevation is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent for the service-connected residuals of gastrectomy 
for duodenal ulcer with hiatal hernia and reflux have not 
been met.  38 U.S.C.A. §§  1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.114 including Diagnostic Codes 7308, 7346 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in February 2003, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the July 2003 Statement of the Case and the March 2004 and 
June 2005 Supplemental Statements of the Case, the RO 
provided the regulations for compensable ratings for the 
claim, and thereby informed the veteran of the evidence 
needed to substantiate the claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.  


Factual Background

In a December 1973 decision, the RO granted a 60 percent 
evaluation for the veteran's service-connected stomach 
condition, residuals of gastrectomy for duodenal ulcer.  

In a November 1974 decision, the RO noted that the veteran's 
ulcer condition had improved, and the evaluation was reduced 
to 40 percent disabling.  

A June 2002 private medical report indicates that the veteran 
complained of having abdominal pain.  The veteran denied 
having fevers, chills, chest pain, shortness of breath, 
nausea, vomiting, melena, progressive joint swelling, ocular 
involvement, bright red blood per rectum or oral ulcers.  

The veteran was examined.  It was noted that he had a history 
of duodenal ulcer disease with subtotal gastrectomy.  As of 
late, the veteran had significant reflux disease as well as 
significant mid-epigastric discomfort.  The assessment was 
that of acute gastritis without hemorrhage.  

A September 2002 private medical report indicates that the 
veteran had a colonoscopy and esophageal biopsy, which were 
positive for Barrett's esophagus.  

The physician stated that such a condition had resulted from 
the presence of a hiatal hernia with esophageal reflux and 
fell within the realm of his current disability of hiatal 
hernia.  

In October 2002, the veteran submitted a claim for an 
increased rating for his service-connected stomach 
disability.  

The January 2003 VA examination indicates that the veteran 
reported having nausea, diarrhea and vomiting approximately 
once per week.  There was no history of hematemesis.  

The veteran reported having sharp epigastric pain 
approximately twice per month, that would last approximately 
one hour, and improved with medication.  He reported having a 
good appetite.  He avoided fried and spicy foods.  

The veteran also reported symptoms of acid reflux, which 
seemed to increase at night.  He stated that he slept with 
his bed elevated on blocks.  He reported increasing weakness 
and fatigue with time.  

The veteran was examined.  The impression was that of history 
of duodenal ulcer, status post surgical repair, approximately 
1969 vagotomy; stomal ulcer with surgical repair 1973; small 
bowel resection; hemigastrectomy and gastroenterostomy; and 
history of hiatal hernia, GERD and Barrett's esophagus.  

At the October 2003 hearing, the veteran stated that he had 
problems with regurgitation, nausea, diarrhea and profuse 
perspiration.  He stated that he ate about four small meals a 
day and would still have problems with diarrhea, 
regurgitation, nausea and perspiration.  

In a June 2004 statement, the veteran stated that he 
perspired during most mealtimes, and had a large degree of 
discomfort.  The veteran enclosed a picture of a raised bed 
that he used in order to have relief from acid reflux 
disease.  

The veteran underwent a QTC examination in March 2005.  The 
veteran reported having weekly vomiting.  His body weight was 
not affected by his various gastrointestinal conditions.  

It was noted that the veteran had dysphagia, heartburn, 
epigastric pain, scapular pain, reflux, and regurgitation of 
his stomach contents with nausea and vomiting.  The examiner 
stated that a gastroenterologist should be consulted in order 
to obtain an opinion regarding the veteran's Barrett's 
esophagus condition.  

In a June 2005 decision, the RO granted service connection 
for Barrett's esophagus as secondary to the service-connected 
disability of residuals of gastrectomy for duodenal ulcer, 
and assigned a 30 percent evaluation.  


Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2005).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  

Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of 
the Digestive System," do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  38 C.F.R. § 4.113.  

Under Diagnostic Code 7308, post gastrectomy syndromes, 
moderate disability characterized by less frequent episodes 
of epigastric disorders with characteristic mild circulatory 
disturbances after meals, but with diarrhea and weight loss 
warrant a 40 percent rating.  

Severe disability associated with nausea, sweating, 
circulatory disturbances after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia warrant 
a 60 percent rating.  

A rating higher than 60 percent is not available under this 
diagnostic code. 38 C.F.R. § 4.114, Diagnostic Code 7308.  

Under Diagnostic Code 7346, a 30 percent evaluation is 
warranted for a hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

A 60 percent evaluation is in order for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.  

Furthermore, the applicable regulations state that ratings 
under Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, 
and 7345 to 7348 inclusive, are not to be combined with each 
other.  

A single evaluation should be assigned under the Diagnostic 
Code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  For 
postoperative ulcer disease, evaluation under the provisions 
of Diagnostic Code 7308 or 7346 may be considered in this 
case.  38 C.F.R. § 4.114.  


Analysis

Taking into account all of the relevant evidence, the Board 
finds that the veteran's service-connected residuals of 
gastrectomy for duodenal ulcer disease with hiatal hernia and 
reflux does not warrant an evaluation in excess of 40 
percent.  

The March 2005 QTC examination report indicated that the 
veteran had nausea, sweating and diarrhea.  However, it was 
noted that the veteran was not suffering from weight loss 
with malnutrition or anemia.  

In order to warrant a 60 percent evaluation under Diagnostic 
Code 7308, the veteran's residuals of gastrectomy for 
duodenal ulcer with hiatal hernia and reflux must manifest 
nausea, sweating, circulatory disturbances after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  

As noted, the veteran's condition is not manifested by all of 
the symptoms that are necessary to warrant a 60 percent 
rating under Diagnostic Code 7308.  

Rather, the service-connected condition is not shown to be 
characterized by more than less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
disturbances after meals, but with diarrhea and weight loss.  
38 C.F.R. § 4.114, Diagnostic Code 7308.  

Accordingly, an evaluation in excess of 40 percent for his 
service-connected disability is not for application under 
these criteria.  38 C.F.R. § 4.114 including Diagnostic Code 
7308.  

With regard to an increased rating under Diagnostic Code 
7346, a June 2002 private medical report indicates that the 
veteran denied having had vomiting, melena or bright red 
blood per rectum.  

The January 2003 VA examination indicates that the veteran 
had no history of hematemesis.  The March 2005 VA examination 
indicates that the veteran had dysphagia, heartburn, 
epigastric pain, scapular pain, reflux, and regurgitation of 
his stomach contents with nausea and vomiting.  
Significantly, it was noted that his body weight was not 
affected by his various gastrointestinal conditions.  

In order to warrant a 60 percent evaluation under Diagnostic 
Code 7346, the service-connected residuals of gastrectomy for 
duodenal ulcer with hiatal hernia and reflux must be 
manifested by symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health.  

The evidence shows that the veteran has symptoms of pain and 
vomiting.  However, the medical evidence does not establish 
that the veteran has material weight loss and hematemesis or 
melena with moderate anemia.  

Taking into account the veteran's symptoms, the Board cannot 
find that the veteran has a combination of symptoms that 
rises to the level of severe impairment of health, as 
contemplated by Diagnostic Code 7346.  

Accordingly, as the demonstrated severity of the overall 
service-connected condition does not support elevation under 
either Diagnostic Code. The veteran is not entitled to an 
evaluation in excess of 40 percent for his service-connected 
gastrointestinal disability.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.  



ORDER

An increased rating in excess of 40 percent for the service-
connected residuals of gastrectomy for duodenal ulcer with 
hiatal hernia and reflux is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


